                                                                                   Case 5:17-cv-07076-SVK Document 150 Filed 02/06/20 Page 1 of 4




                                                                            1 KENNADAY LEAVITT PC
                                                                              CURTIS S. LEAVITT (SBN 162032)
                                                                            2 cleavitt@kennadayleavitt.com
                                                                              621 Capitol Mall, Suite 2500
                                                                            3 Sacramento, California 95814
                                                                              Telephone:     (916) 732-3060
                                                                            4
                                                                              Attorneys for Defendants/Third-Party Plaintiffs
                                                                            5 MONTEREY PENINSULA HORTICULTURE,
                                                                              INC. dba ROCKET FARMS;
                                                                            6 MONTEREY PENINSULA HORTICULTURE,
                                                                              INC. / STEVEN ROBERTS ORIGINAL
                                                                            7 DESSERTS, LLC;
                                                                              EMPLOYEE BENEFIT PLAN
                                                                            8

                                                                            9                                 UNITED STATES DISTRICT COURT
                                                                           10                  NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                           11 SALINAS VALLEY MEMORIAL                              Case No. 5:17-cv-07076-SVK
                                                                              HEALTHCARE SYSTEM,
                                                                           12                                                      UPDATED JOINT STATUS REPORT
                                                                                        Plaintiff,                                 RE: SETTLEMENT
                                                                           13
                                                                                   v.                                              Date:    February 11, 2020
                                                                           14                                                      Time:    10:00 a.m.
                                                                                                                                   Crtrm:   6 – 4th Floor
                                                                           15 MONTEREY PENINSULA                                   Judge:   Hon. Susan van Keulen
                                                                              HORTICULTURE, INC. dba ROCKET
                                                                           16 FARMS; MONTEREY PENINSULA
                                                                              HORTICULTURE, INC. / STEVEN                          Complaint Filed: December 13, 2017
                                                                           17 ROBERTS ORIGINAL DESSERTS, LLC;                      3rd Party Complaint Filed: December 13, 2018
                                                                              EMPLOYEE BENEFIT PLAN,
                                                                           18
                                                                                        Defendants.
                                                                           19
                                                                              AND RELATED THIRD-PARTY ACTION.
                                                                           20

                                                                           21            Pursuant to the Court’s Request for an updated Status Report re Settlement [Dkt. No. 148],

                                                                           22 Plaintiff Salinas Valley Memorial Healthcare System (“Salinas Valley”), Defendant/Third-Party

                                                                           23 Plaintiff Monterey Peninsula Horticulture, Inc., dba Rocket Farms, Monterey Peninsula
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC

                                        S ACRAME NT O , CA 95814




                                                                           24 Horticulture, Inc. / Steven Roberts Original Desserts, LLC, and Employee Benefit Plan
                        L AW
                         AT




                                                                           25 (collectively, “MPH”), and Third-Party Defendants Advanced Medical Pricing Solutions, Inc. /
                        A TTORNEYS




                                                                           26 Claims Delegate Services, LLC (“AMPS/CDS”), and Alliant Insurance Services, Inc. (“Alliant”)
                                                                           27 (collectively, “Third Party Defendants”) (all together, the “Parties”) respectfully submit this

                                                                           28 Updated Joint Status Report re: Settlement.
                                                                                00194939.1                                        1
                                                                                                          UPDATED JOINT STATUS REPORT RE: SETTLEMENT
                                                                                  Case 5:17-cv-07076-SVK Document 150 Filed 02/06/20 Page 2 of 4




                                                                            1          The Court-assigned Neutral, George Wailes, previously reported that this case settled in

                                                                            2 principle at the mediation session held on December 4, 2019. Employee Benefits Management

                                                                            3 Services, Inc., (“EBMS”) was invited to participate in the mediation session but refused the

                                                                            4 invitation. The deal reached by the parties included a resolution of all issues raised by Salinas

                                                                            5 Valley’s First Amended Complaint (FAC) and MPH’s Third-Party Complaint against AMPS/CDS

                                                                            6 and Alliant. Since then, Salinas Valley and MPH executed a formal settlement agreement, and the

                                                                            7 initial settlement sum has been paid by MPH. Three additional payments are scheduled over the

                                                                            8 next three years. As part of the settlement agreement, Salinas Valley assigned all its rights against

                                                                            9 EBMS to MPH. Salinas Valley has also circulated a proposed stipulation and order to all the parties,

                                                                           10 which would dismiss just the FAC pursuant to Rule 41(a)(1)(A)(ii), with this Court retaining

                                                                           11 jurisdiction to enforce the terms of the settlement agreement between Salinas Valley and MPH.

                                                                           12          There is a significant sticking point to finalizing the settlement agreements between MPH

                                                                           13 and third-party defendants, AMPS/CDS and Alliant. Both AMPS/CDS and Alliant seek to include

                                                                           14 indemnification provisions in their settlement agreements requiring MPH to indemnify both

                                                                           15 AMPS/CDS and Alliant against any claims that EBMS may assert against them. The requests are

                                                                           16 reasonable given the history of this litigation, but it makes settlement of the third-party claims very

                                                                           17 difficult. In short, EBMS must be included in any final resolution as EBMS was the primary entity

                                                                           18 causing harm to MPH and creating liability to Salinas Valley. The relevant background may help.
                                                                           19          Initially, MPH brought third-party claims against EBMS, AMPS/CDS and Alliant. EBMS

                                                                           20 was dismissed from the lawsuit without prejudice pending the completion of contractual pre-

                                                                           21 litigation mediation. Despite diligent efforts by MPH’s counsel, EBMS successfully delayed the

                                                                           22 mediation process for eight months until the middle of December, 2019. That mediation, which

                                                                           23 occurred in Billings, Montana, failed to resolve the disputed issues between EBMS and MPH. MPH
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC

                                        S ACRAME NT O , CA 95814




                                                                           24 is now in the process of filing an initial complaint against EBMS for Breach of Fiduciary Duty,
                        L AW
                         AT




                                                                           25 Breach of Contract, Misrepresentation, and Indemnification. The facts and occurrences giving rise
                        A TTORNEYS




                                                                           26 to MPH’s complaint against EBMS are the exact same facts and occurrences that gave rise to MPH’s
                                                                           27 third-party claims against AMPS/CDS and Alliant. Once EBMS is served with MPH’s complaint,

                                                                           28 there is nothing stopping EBMS from turning around and suing both AMPS/CDS and Alliant.
                                                                              00194939.1                                     2
                                                                                                         UPDATED JOINT STATUS REPORT RE: SETTLEMENT
                                                                                   Case 5:17-cv-07076-SVK Document 150 Filed 02/06/20 Page 3 of 4




                                                                            1            Counsel for Salinas Valley would prefer to file one stipulation for dismissal now as to the

                                                                            2 FAC alone. This would permit MPH and the Third-Party Defendants time to resolve the remaining

                                                                            3 issues. Alternatively, the parties could wait until the other settlement agreements have been

                                                                            4 resolved, at which point all parties could stipulate to the dismissal of the entire case. The parties

                                                                            5 seek the Court’s input on these issues and will be prepared to discuss them further at Tuesday’s case

                                                                            6 management conference.

                                                                            7

                                                                            8 Respectfully submitted,

                                                                            9

                                                                           10 DATED: February 6, 2020                                     KENNADAY LEAVITT PC

                                                                           11

                                                                           12                                                 By:           /s/ Curtis S. Leavitt
                                                                                                                                             CURTIS S. LEAVITT
                                                                           13                                                    Attorneys for Defendants/Third-Party Plaintiffs
                                                                           14                                                   MONTEREY PENINSULA HORTICULTURE,
                                                                                                                               INC. dba ROCKET FARMS; STEVEN ROBERTS
                                                                           15                                                     ORIGINAL DESSERTS, LLC; EMPLOYEE
                                                                                                                                                BENEFIT PLAN
                                                                           16

                                                                           17 DATED: February 6, 2020                                   HOOPER, LUNDY & BOOKMAN, P.C.

                                                                           18
                                                                           19                                                 By:        /s/ Eric D. Chan
                                                                                                                                              ERIC D. CHAN
                                                                           20                                                              Attorneys for Plaintiff
                                                                                                                                SALINAS VALLEY MEMORIAL HEALTHCARE
                                                                           21                                                                    SYSTEM
                                                                           22

                                                                           23 DATED: February 6, 2020                               MURCHINSON & CUMMING LLP
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC

                                        S ACRAME NT O , CA 95814




                                                                           24
                        L AW
                         AT




                                                                           25                                                 By:        /s/ Heidi C. Quan
                        A TTORNEYS




                                                                                                                                             HEIDI C. QUAN
                                                                           26                                                      Attorneys for Third-Party Defendants
                                                                                                                               ADVANCED MEDICAL PRICING SOLUTIONS
                                                                           27                                                     and CLAMS DELEGATE SERVICES
                                                                           28
                                                                                00194939.1                                          3
                                                                                                          UPDATED JOINT STATUS REPORT RE: SETTLEMENT
                                                                                   Case 5:17-cv-07076-SVK Document 150 Filed 02/06/20 Page 4 of 4




                                                                            1 DATED: February 6, 2020               By:           /s/ Anton C. Gerschler
                                                                                                                                 ANTON C. GERSCHLER
                                                                            2                                               Attorneys for Third-Party Defendant
                                                                            3                                             ALLIANT INSURANCE SERVICES, INC.

                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                           10

                                                                           11

                                                                           12

                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18
                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC

                                        S ACRAME NT O , CA 95814




                                                                           24
                        L AW
                         AT




                                                                           25
                        A TTORNEYS




                                                                           26
                                                                           27

                                                                           28
                                                                                00194939.1                                4
                                                                                                    UPDATED JOINT STATUS REPORT RE: SETTLEMENT
